Per Curiam.
Defendant, John C. Zalme, was charged in an eight-count information setting out the same eight charges made against defendant Robert P. Clark in the case of State v. Clark, ante p. 49, 342 N.W.2d 366 (1983). The cases against defendant Zalme and Robert Clark were joined for jury trial. Defendant was found guilty and sentenced to the same term of years as defendant Robert Clark, as set out in State v. Clark, supra. The facts are fully set out in the earlier case of State v. Clark, and will not be repeated.
On this appeal defendant assigns basically three errors: (1) Denial of assistance of counsel in that the court refused to appoint different counsel after a breakdown of communication between defendant *62and his court-appointed counsel; (2) Error in the refusal of the trial court to permit defendant to see the ombudsman’s report referred to in State v. Clark; and (3) Error in the trial court’s refusal to grant a continuance of the date of trial.
Each of these points is raised and disposed of in State v. Clark. Defendant Zalme presents no different or more persuasive arguments or facts on this appeal than those presented in the Clark case.
Each point was disposed of adversely to defendant in the Clark casé, and the Clark opinion controls the disposition of this case.
There is no error. The judgment is affirmed.
Affirmed.